Affirmed by unpublished per curiam opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
James Solomon appeals the district court’s order granting summary judgment to the Defendants in Solomon’s 42 U.S.C. § 1983 (2012) action. We have reviewed the record on appeal and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Solomon v. Williams, No. 5:15-ct-03028-D (E.D.N.C. Aug. 22, 2016). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED